UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of September 2011 Commission File Number 001-33922 DRYSHIPS INC. 80 Kifissias Avenue Amaroussion 15125, Athens Greece (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X]Form 40-F [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): []. Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): []. Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached as Exhibit 1 is a copy of the Information Statement dated September 22, 2011 that is being distributed to the shareholders of DryShips Inc. (the "Company") in connection with the Company's partial spin-off of its majority-owned subsidiary Ocean Rig UDW Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DryShips Inc. (Registrant) Dated:September 22, 2011 By:/s/George Economou George Economou Chief Executive Officer Exhibit 1 INFORMATION STATEMENT 2,967,, $0.01 PAR VALUE PARTIAL SPIN-OFF OF OCEAN RIG UDW INC. THROUGH THE DISTRIBUTION BY DRYSHIPS INC. OF 2,967,, $0.01 PAR VALUE, OF OCEAN RIG UDW INC. We, DryShips Inc., are sending you this information statement because we are completing our partial spin-off of Ocean Rig UDW Inc., a majority-owned subsidiary of ours which we refer to as Ocean Rig UDW.We are completing this spin-off by distributing in the form of a dividend of 2,967,359 common shares, par value $0.01, of Ocean Rig UDW, to which we refer as the Ocean Rig UDW Shares, for each share of our common stock.As of the date of this information statement, we have a total of 408,394,836 issued and outstanding common shares.We expect to distribute a total of 2,967,359 Ocean Rig UDW Shares to our shareholders in this manner, which represents approximately 3 % of our interest in Ocean Rig UDW, and which, immediately following the distribution, will represent ownership of approximately 2.2% of Ocean Rig UDW. The distribution is expected to be effective as of October 5, 2011, to holders of record of our common stock as of 5:00 p.m. EDT on September 21, 2011. Ocean Rig UDW is an international offshore drilling contractor providing oilfield services for offshore oil and gas exploration, development and production drilling and specializing in the ultra-deepwater and harsh-environment segment of the offshore drilling industry.Our board of directors has determined that it would be in the best interests of our shareholders to distribute a portion of the Ocean Rig UDW common shares that we currently own.Following the completion of the partial spin-off, we will own approximately 98,587,915 Ocean Rig UDW Shares, or approximately 75% of Ocean Rig UDW 's outstanding common shares. No vote of our shareholders is required in connection with this spin-off.You will not be required to pay cash or provide any other consideration or to surrender or exchange any shares of Dryships Inc. common stock in order to receive the distribution of Ocean Rig UDW Shares.Therefore, you are not required to take any action. We are sending you this information statement, which contains additional information about Ocean Rig UDW and the terms of this spin-off, for your information only. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. Unless otherwise noted, in this information statement, "we", "us", "our" or "DryShips" refer to DryShips Inc., a Republic of the Marshall Islands corporation.Ocean Rig UDW or the "Company" refers to Ocean Rig UDW Inc., a Republic of the Marshall Islands corporation, and, where applicable, its subsidiaries.Unless otherwise indicated, all references to "dollars" and "$" in this information statement are to, and amounts are presented in, U.S. dollars. Taxation of the Partial Spin-Off to U.S. Holders The distribution of Ocean Rig UDW Shares or cash in lieu thereof in the partial spin-off will be characterized as a taxable dividend for United States federal income tax purposes. The amount of the dividend for such tax purposes will be equal to the sum of (x) the fair market value of Ocean Rig UDW Shares received by a U.S. Holder, as defined within the section of this information statement entitled "Taxation", and (y) any cash payment in lieu of fractional shares paid to a U.S. Holder.You should treat the effective date of the partial spin-off, which is the distribution date of October 5, 2011, as the date of the dividend. Please see the section of this information statement entitled "Taxation—United States Federal Income Tax Considerations — Taxation of the Partial Spin-Off to U.S. Holders" for additional information. Neither the U.S. Securities and Exchange Commission nor any state securities commission has approved or disapproved of the Ocean Rig UDW Shares to be issued to you pursuant to this distribution or determined if this information statement is truthful or complete.Any representation to the contrary is a criminal offense. The date of this information statement isSeptember 22, 2011. ii TABLE OF CONTENTS Page CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS iv ENFORCEABILITY OF CIVIL LIABILITIES v INDUSTRY AND MARKET DATA v SUMMARY OF THE INFORMATION STATEMENT 1 THE PARTIAL SPIN-OFF 12 RISK FACTORS 13 INFORMATION ABOUT THE PARTIAL SPIN-OFF OF OCEAN RIG UDW INC 38 DIVIDEND POLICY 40 CAPITALIZATION 41 SELECTED HISTORICAL CONSOLIDATED FINANCIAL AND OTHER DATA 43 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 48 BUSINESS 86 MANAGEMENT RELATED PARTY TRANSACTIONS PRINCIPAL SHAREHOLDERS DESCRIPTION OF CAPITAL STOCK REPUBLIC OF THE MARSHALL ISLANDS COMPANY CONSIDERATIONS TAXATION ENFORCEABILITY OF CIVIL LIABILITIES LEGAL MATTERS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM WHERE YOU CAN FIND MORE INFORMATION INDEX TO CONSOLIDATED FINANCIAL STATEMENTS F-1 OCEAN RIG UDW INC. INDEX TO CONSOLIDATED FINANCIAL STATEMENTS F-36 iii CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS Forward-looking statements include statements concerning plans, objectives, goals, strategies, future events or performance, and underlying assumptions and other statements, which are other than statements of historical or present facts or conditions. This information statement may include forward-looking statements which reflect Ocean Rig UDW's current views and assumptions with respect to future events and financial performance and are subject to risks and uncertainties. The words "believe," "anticipate," "intend," "estimate," "forecast," "project," "plan," "potential," "may," "should," "expect" and similar expressions identify forward-looking statements. The forward-looking statements in this document are based upon various assumptions, many of which are based, in turn, upon further assumptions, including without limitation, Ocean Rig UDW's examination of historical operating trends, data contained in its records and other data available from third parties. Although Ocean Rig UDW believes that these assumptions were reasonable when made, because these assumptions are inherently subject to significant uncertainties and contingencies which are difficult or impossible to predict, Oean Rig UDW cannot assure you that it will achieve or accomplish these expectations, beliefs or projections. In addition to these important factors and matters discussed elsewhere in this information statement, important factors that, in Ocean Rig UDW's view, could cause actual results to differ materially from those discussed in the forward-looking statements include factors related to: · the offshore drilling market, including supply and demand, utilization rates, dayrates, customer drilling programs, commodity prices, effects of new rigs on the market and effects of declines in commodity prices and downturn in global economy on market outlook for Ocean Rig UDW's various geographical operating sectors and classes of rigs; · hazards inherent in the drilling industry and marine operations causing personal injury or loss of life, severe damage to or destruction of property and equipment, pollution or environmental damage, claims by third parties or customers and suspension of operations; · customer contracts, including contract backlog, contract commencements, contract terminations, contract option exercises, contract revenues, contract awards and rig mobilizations, newbuildings, upgrades, shipyard and other capital projects, including completion, delivery and commencement of operations dates, expected downtime and lost revenue; · political and other uncertainties, including political unrest, risks of terrorist acts, war and civil disturbances, piracy, significant governmental influence over many aspects of local economies, seizure, nationalization or expropriation of property or equipment; · repudiation, nullification, modification or renegotiation of contracts; · limitations on insurance coverage, such as war risk coverage, in certain areas; · foreign and U.S. monetary policy and foreign currency fluctuations and devaluations; · the inability to repatriate income or capital; · complications associated with repairing and replacing equipment in remote locations; · import-export quotas, wage and price controls imposition of trade barriers; regulatory or financial requirements to comply with foreign bureaucratic actions; · changing taxation policies and other forms of government regulation and economic conditions that are beyond Ocean Rig UDW's control; · the level of expected capital expenditures and the timing and cost of completion of capital projects; · Ocean Rig UDW's ability to successfully employ its drilling units, procure or have access to financing, ability to comply with loan covenants, liquidity and adequacy of cash flow for its obligations; iv · factors affecting Ocean Rig UDW's results of operations and cash flow from operations, including revenues and expenses, uses of excess cash, including debt retirement, timing and proceeds of asset sales, tax matters, changes in tax laws, treaties and regulations, tax assessments and liabilities for tax issues, legal and regulatory matters, including results and effects of legal proceedings, customs and environmental matters, insurance matters, debt levels, including impacts of the financial and credit crisis; · the effects of accounting changes and adoption of accounting policies; · recruitment and retention of personnel; and · other important factors described in this information statement under "Risk Factors." We caution readers of this information statement not to place undue reliance on these forward-looking statements, which speak only as of their dates. ENFORCEABILITY OF CIVIL LIABILITIES Ocean Rig UDW is a Marshall Islands corporation and its principal administrative offices are located outside the United States in Nicosia, Cyprus. A majority of its directors, officers and the experts named in this information statement reside outside the United States. In addition, a substantial portion of Ocean Rig UDW's assets and the assets of its directors, officers and experts are located outside of the United States. As a result, you may have difficulty serving legal process within the United States upon Ocean Rig UDW or any of these persons. You may also have difficulty enforcing, both in and outside the United States, judgments you may obtain in United States courts against Ocean Rig UDW or these persons in any action, including actions based upon the civil liability provisions of United States federal or state securities laws. Furthermore, there is substantial doubt that the courts of the Marshall Islands or Cyprus would enter judgments in original actions brought in those courts predicated on United States federal or state securities laws. INDUSTRY AND MARKET DATA Some of the industry and market data used throughout this information statement were obtained through our research or the research of Ocean Rig UDW, surveys and studies conducted by third parties and industry and general publications.We believe that this information is accurate.However, neither we nor any of our respective affiliates have undertaken any independent investigation to confirm the accuracy or completeness of such information.In addition, certain information contained in the sections entitled "Summary" "Risk Factors" and "Business" has been provided by Fearnley Offshore AS. v SUMMARY OF THE INFORMATION STATEMENT This summary highlights selected information disclosed in greater detail elsewhere in this information statement.The following summary is qualified in its entirety by the more detailed information appearing elsewhere in this information statement and by the documents summarized in this information statement. You should carefully read this entire information statement and should consider, among other things, the matters set forth in "Risk Factors" relating to your ownership of Ocean Rig UDW's common shares. Ocean Rig UDW Inc. Ocean Rig UDW isan international offshore drilling contractor providing oilfield services for offshore oil and gas exploration, development and production drilling and specializing in the ultra-deepwater and harsh-environment segment of the offshore drilling industry. Ocean Rig UDW seeks to utilize its high-specification drilling units to the maximum extent of their technical capability and Ocean Rig UDW believes that it has earned a reputation for operating performance excellence. Ocean Rig UDW currently owns and operates two modern, fifth generation ultra-deepwater semi-submersible offshore drilling rigs, the Leiv Eiriksson and the Eirik Raude, and three sixth generation, advanced capability ultra-deepwater drillships, the Ocean Rig Corcovado, the Ocean Rig Olympia and the Ocean Rig Poseidon, which were delivered in January 2011, March 2011 and July 2011, respectively by Samsung Heavy Industries Co. Ltd., or Samsung. Ocean Rig UDW has additional newbuilding contracts with Samsung for the construction of one sixth generation, advanced capability ultra-deepwater drillship, the Ocean Rig Mykonos and three seventh generation newbuilding drillships, which Ocean Rig UDW refers to as its seventh generation hulls. These four newbuilding drillships are currently scheduled for delivery in September 2011, July 2013, September 2013 and November 2013, respectively. The Ocean Rig Corcovado, the Ocean Rig Olympia, the Ocean Rig Poseidon and the Ocean Rig Mykonos are "sister-ships" constructed by the same shipyard to the same high-quality vessel design and specifications and are capable of drilling in water depths of 10,000 feet.The design of Ocean Rig UDW's seventh generation hulls reflects additional enhancements that, with the purchase of additional equipment, will enable the drillship to drill in water depths of 12,000 feet. Ocean Rig UDW also has options with Samsung for the construction of up to three additional seventh generation ultra-deepwater drillships at an estimated total project cost, excluding financing costs, of $638.0 million per drillship, based on a shipyard contract price of $570.0 million, costs of approximately $38.0 million for upgrades to the existing drillship specifications and construction-related expenses of $30.0 million.These options are exercisable by Ocean Rig UDW at any time on or prior to January 31, 2012. Ocean Rig UDW believes that the Ocean Rig Corcovado, the Ocean Rig Olympia and the Ocean Rig Poseidon, as well as the four newbuilding drillships, will be among the most technologically advanced drillships in the world. The S10000E design, used for the Ocean Rig Corcovado, the Ocean Rig Olympia, the Ocean Rig Poseidon and the Ocean Rig Mykonos was originally introduced in 1998 and according to Fearnley Offshore AS, including these four drillships, a total of 45 drillships have been ordered using this base design, which has been widely accepted by customers, of which 24 have been delivered, as of July 2011, including the Ocean Rig Corcovado and the Ocean Rig Olympia. Among other technological enhancements, Ocean Rig UDW's drillships are equipped with dual activity drilling technology, which involves two drilling systems using a single derrick that permits two drilling-related operations to take place simultaneously. Ocean Rig UDW estimates this technology saves between 15% and 40% in drilling time, depending on the well parameters. Each of Ocean Rig UDW's newbuilding drillships will be capable of drilling 40,000 feet at water depths of 10,000 feet or, in the case of Ocean Rig UDW's seventh generation hulls, 12,000 feet. Ocean Rig UDW currently has a team of its employees at Samsung overseeing the construction of the four newbuilding drillships at Samsung to help ensure that those drillships are built on time, to its exact vessel specifications and on budget, as was the case for both the Ocean Rig Corcovado, the Ocean Rig Olympia and the Ocean Rig Poseidon. The total cost of construction and construction-related expenses for the Ocean Rig Corcovado, Ocean Rig Olympia and Ocean Rig Poseidon amounted to approximately $754.8 million, $755.3 million and $788.5 million, respectively. As of August 15, 2011, Ocean Rig UDW had made an aggregate of $451.7 million of construction and construction-related payments for the Ocean Rig Mykonos. Construction-related expenses include equipment purchases, commissioning, supervision and commissions to related parties, excluding financing costs and fair value adjustments. As of August 15, 2011, the remaining total construction and construction-related payments for the Ocean Rig Mykonos was approximately $331.0 million in the aggregate.As of August 15, 2011, Ocean Rig UDW had made an aggregate of $726.7 million of construction and construction-related payments for its three seventh generation hulls and have remaining total construction and construction-related payments relating to these drillships of approximately $1.2 billion in the aggregate. 1 Ocean Rig UDW's revenue, earnings before interest, taxes, depreciation and amortization, or EBITDA, and net income for the twelve-months ended June 30, 2011 were $452.4 million, $242.2 million and $114.0 million, respectively. Ocean Rig UDW believes EBITDA provides useful information to investors because it is a basis upon which it measures its operations and efficiency. Please see "Selected Historical Consolidated Financial and Other Data" for a reconciliation of EBITDA to net income, the most directly comparable U.S. generally accepted accounting principles, or U.S. GAAP, financial measure. Ocean Rig UDW's Fleet Set forth below is summary information concerning its offshore drilling units as of August 15, 2011. Unit Year Built or Scheduled Delivery / Generation Water Depth to the Wellhead (ft) Drilling Depth to the Oil Field (ft) Customer Contract Term Maximum Dayrate Drilling Location Existing Drilling Rigs Leiv Eiriksson 2001 / 5th Cairn Energy plc Q2 2011 – Q4 2011 Greenland Borders & Southern plc Q4 2011 – Q2 2012 Falkland Islands Eirik Raude 2002 / 5th Tullow Oil plc Q4 2008 – Q4 2011 Ghana Existing Drillships Ocean Rig Corcovado (A) 2011 / 6th Cairn Energy plc Q1 2011 – Q4 2011 Greenland Petróleo Brasileiro S.A. Q4 2011 – Q4 2014 Brazil Ocean Rig Olympia (A) 2011 / 6th Vanco Cote d'Ivoire Ltd. and Vanco Ghana Ltd. Q2 2011 – Q2 2012 West Africa Ocean Rig Poseidon (A) Q3 2011 / 6th Petrobras Tanzania Limited Q3 2011 – Q1 2013 Tanzania and West Africa Newbuilding Drillships Ocean Rig Mykonos (A) Q3 2011 / 6th Petróleo Brasileiro S.A. Q3 2011 – Q4 2014 Brazil NB #1 (TBN) (A) Q3 2013 / 7th NB #2 (TBN) (A) Q3 2013 / 7th NB #3 (TBN) (A) Q3 2013 / 7th Optional Newbuilding Drillships NB Option #1 (A) NB Option #2 (A) NB Option #3 (A) (A) Represents "sister ship" vessels built to the same or similar design and specifications. 2 Employment of the Fleet In April 2011, the Leiv Eiriksson commenced a contract with a term of approximately six months with Cairn Energy plc, or Cairn, for drilling operations in Greenland at a maximum operating dayrate of $560,000 and a mobilization fee of $7.0 million plus fuel costs.The contract period is scheduled to expire on October 31, 2011, subject to the customer's option to extend the contract period through November 30, 2011. Following the expiration of its contract with Cairn, the Leiv Eiriksson is scheduled to commence a contract with Borders & Southern for drilling operations offshore the Falkland Islands at a maximum operating dayrate of $530,000 and a $3.0 million fee payable upon commencement of mobilization as well as mobilization and demobilization fees, including fuel costs, of $15.4 million and $12.6 million, respectively.The contract was originally a two-well program at a maximum dayrate of $540,000; however, on May 19, 2011, Borders & Southern exercised its option to extend the contract to drill an additional two wells, which it assigned to Falkland Oil and Gas Limited, or Falkland Oil and Gas, and the maximum dayrate decreased to $530,000.Borders & Southern has the option to further extend this contract to drill an additional fifth well, in which case the dayrate would increase to $540,000. The estimated duration for the four-well contract, including mobilization/demobilization periods, is approximately 230 days, and Ocean Rig UDW estimates that the optional period to drill the additional fifth well would extend the contract term by approximately 45 days. The Eirik Raude is employed under a contract with Tullow Oil plc, or Tullow Oil, which Ocean Rig UDW refers to as the Tullow Oil contract, for development drilling offshore of Ghana at a weighted average dayrate of $637,000, based upon 100% utilization.On February 15, 2011, the dayrate increased to a maximum of $665,000, which rate will be effective until expiration of the contract in October 2011. The Ocean Rig Corcovado is employed under a contract with Cairn for a period of approximately ten months, under which the drillship commenced drilling and related operations in Greenland in May 2011 at a maximum operating dayrate of $560,000.In addition, Ocean Rig UDW is entitled to a mobilization fee of $17.0 million, plus fuel costs, and winterization upgrading costs of $12.0 million, plus coverage of yard stay costs at $200,000 per day during the winterization upgrade.The contract period is scheduled to expire on October 31, 2011, subject to the customer's option to extend the contract period through November 30, 2011.On July 20, 2011, Ocean Rig UDW entered into a three-year contract with Petróleo Brasileiro S.A., or Petrobras Brazil, for the Ocean Rig Corcovado for drilling operations offshore Brazil at a maximum dayrate of $460,000, plus a mobilization fee of $30.0 million. The contract is scheduled to commence upon the expiration of the drillship's contract with Cairn. The Ocean Rig Olympia is employed under contracts to drill a total of five wells with Vanco Cote d'Ivoire Ltd. and Vanco Ghana Ltd., which Ocean Rig UDW collectively refers to as Vanco, for exploration drilling offshore of Ghana and Cote d'Ivoire at a maximum operating dayrate of $415,000 and a daily mobilization rate of $180,000, plus fuel costs. The aggregate contract term is for approximately one year, subject to the customer's option to extend the term at the same dayrate for (i) one additional well, (ii) one additional year or (iii) one additional well plus one additional year. Vanco is required to exercise the option no later than the date on which the second well in the five-well program reaches its target depth. The Ocean Rig Poseidon commenced a contract with Petrobras Tanzania Limited, or Petrobras Tanzania, a company related to Petrobras Oil & Gas B.V., or Petrobras Oil & Gas, on July 29, 2011 for drilling operations in Tanzania and West Africa for a period of 544 days, plus a mobilization period, at a maximum dayrate of $632,000, including a bonus of up to $46,000.In addition, Ocean Rig UDW is entitled to receive a separate dayrate of $422,500 for up to 60 days during relocation and a mobilization dayrate of $317,000, plus the cost of fuel.The Ocean Rig Poseidon is currently earning mobilization fees under the contract.Drilling operations have not commenced. On July 20, 2011, Ocean Rig UDW entered into a three-year contract with Petrobras Brazil for the Ocean Rig Mykonos for drilling operations offshore Brazil at a maximum dayrate of $455,000, plus a mobilization fee of $30.0 million.The contract is scheduled to commence in the third quarter of 2011. Ocean Rig UDW has not arranged employment for its three seventh generation hulls, which are scheduled to be delivered in July 2013, September 2013 and November 2013, respectively. 3 Option to Purchase Additional New Drillships On November 22, 2010, DryShips entered into a contract with Samsung that granted us options for the construction of up to four additional ultra-deepwater drillships, which would be "sister-ships" to the Ocean Rig Corcovado, the Ocean Rig Olympia, the Ocean Rig Poseidon and the Ocean Rig Mykonos with certain upgrades to vessel design and specifications. The option agreement required us to pay a non-refundable slot reservation fee of $24.8 million per drillship.The option agreement was novated by us to Ocean Rig UDW on December 30, 2010, at a cost of $99.0 million, which Ocean Rig UDW paid from the net proceeds of a private offering of its common shares that it completed in December 2010. In addition, Ocean Rig UDW paid additional deposits totaling $20.0 million to Samsung in the first quarter of 2011 to maintain favorable costs and yard slot timing under the option contract. On May 16, 2011, Ocean Rig UDW entered into an addendum to the option contract with Samsung, pursuant to which Samsung granted Ocean Rig UDW the option for the construction of up to two additional ultra-deepwater drillships, which would be "sister-ships" to its drillships and its seventh generation hulls, with certain upgrades to vessel design and specifications. Ocean Rig UDW did no pay slot reservation fees in connection with its entry into this addendum. As of the date of this information statement, Ocean Rig UDW has exercised three of the six options and, as a result, has entered into shipbuilding contracts for its seventh generation hulls with deliveries scheduled in July 2013, September 2013 and November 2013, respectively. Ocean Rig UDW has made payments of $632.4 million to the shipyard in the second quarter of 2011 in connection with Ocean Rig UDW's exercise of the three newbuilding drillship options. The estimated total project cost per drillship is $638.0 million, which consists of $570.0 million of construction costs, costs of approximately $38.0 million for upgrades to the existing drillship specifications and construction-related expenses of $30.0 million. These upgrades include a 7 ram blowout preventer, or BOP, a dual mud system and, with the purchase of additional equipment, the capability to drill up to 12,000 feet water depth. As part of the novation of the contract described above, the benefit of the slot reservation fees passed to Ocean Rig UDW. The amount of the slot reservation fees for the seventh generation hulls has been applied towards the drillship contract prices and the amount of the slot reservation fees applicable to one of the remaining three newbuilding drillship options will be applied towards the drillship contract price if the option is exercised. Management of the Drilling Units Ocean Rig UDW's existing drilling rigs, the Leiv Eiriksson and the Eirik Raude, are managed by Ocean Rig AS, Ocean Rig UDW's wholly-owned subsidiary.Ocean Rig AS also provides supervisory management services, including onshore management, to the Ocean Rig Corcovado and the Ocean Rig Olympia and Ocean Rig UDW's newbuilding drillships pursuant to separate management agreements entered into with each of the drillship-owning subsidiaries.Under the terms of these management agreements, Ocean Rig AS, through its offices in Stavanger, Norway, Aberdeen, United Kingdom and Houston, Texas, is responsible for, among other things, (i) assisting in construction contract technical negotiations, (ii) securing contracts for the future employment of the drillships, and (iii) providing commercial, technical and operational management for the drillships. Pursuant to the Global Services Agreement between DryShips and Cardiff Marine Inc., or Cardiff, a related party, effective December 21, 2010, DryShips has engaged Cardiff to act as consultant on matters of chartering and sale and purchase transactions for the offshore drilling units operated by Ocean Rig UDW. Under the Global Services Agreement, Cardiff, or its subcontractor, will (i) provide consulting services related to identifying, sourcing, negotiating and arranging new employment for offshore assets of DryShips and its subsidiaries, including Ocean Rig UDW's drilling units and (ii) identify, source, negotiate and arrange the sale or purchase of the offshore assets of DryShips and its subsidiaries, including Ocean Rig UDW's drilling units. The services provided by Ocean Rig AS and Cardiff overlap mainly with respect to negotiating shipyard orders and providing marketing for potential contractors.Cardiff has an established reputation within the shipping industry, and has developed expertise and a network of strong relationships with shipbuilders and oil companies, which supplement the management capabilities of Ocean Rig AS.Ocean Rig UDW may benefit from services provided in accordance the Global Services Agreement.See "Business—Management of the Drilling Units—Global Services Agreement." Competitive Strengths Ocean Rig UDW finds that its prospects for success are enhanced by the following aspects of its business: Proven track record in ultra-deepwater drilling operations. Ocean Rig UDW has a well-established record of operating drilling equipment with a primary focus on ultra-deepwater offshore locations and harsh environments. Established in 1996, Ocean Rig UDW employed 1,070 people as of August 15, 2011, and has gained significant experience operating in challenging environments with a proven track record for operations excellence through its completion of 102 wells. Ocean Rig UDW capitalizes on its high-specification drilling units to the maximum extent of their technical capability.
